Citation Nr: 0948548
Decision Date: 09/21/09	Archive Date: 01/05/10

DOCKET NO.  07-08 790	)	DATE SEP 21 2009
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for the posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to October 5, 2005 for the grant of service connection for lumbar spine degenerative joint disease.  


REPRESENTATION

Appellant represented by:	J. G. Long, Agent


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued by the RO.

The Veteran also expressed disagreement with the assigned non-compensable evaluation for the hypertension in March 2007.  The RO issued a Statement of the Case on this issue in August 2007; however the Veteran failed to file a timely Substantive Appeal to perfect his appeal concerning this issue.  Accordingly, the issue of an increased rating for the service-connected hypertension is not before the Board on appeal.  38 C.F.R. § 20.202, 20.302.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Substantive Appeal received in March 2007, the Veteran requested a Board hearing before a Veterans Law Judge (VLJ) at the RO in Columbia, South Carolina.  The record does not reflect that this hearing has been scheduled; as such, this matter must be remanded to the RO.  

Additionally, the Board notes that the record is confusing concerning the Veterans appointed representative.  Prior to July 2007, the Veteran was represented by the Veterans of Foreign Wars (VFW) service organization.  In July 2007, correspondence from VFW reported that VFW no longer had an accredited service officer.  Thus, it was requested that the Veterans appeal be submitted to the Board immediately.  Subsequently in July 2008, the Veteran appointed J.G. Long as his representative.  Correspondence from the Board to J. G. Long in February 2009 seemed to indicate that the Board accepted this representation and a complete copy of the Veterans claim file was forwarded to J.G. Long for review in conjunction with the Veterans appeal before the Board.  There does not appear to be a formal power of attorney form designating Mr. Long on file.  Moreover, in July 2009 VFW submitted an informal hearing presentation on behalf of the Veteran in conjunction with his appeal before the Board.  Thus, the Veteran should be contacted in order to clarify his current representation.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to submit an updated representation form, i.e., a VA Form 21-22 Appointment of Veterans Service Organization as Claimants Representative or a VA Form 21-22a Appointment of Attorney or Agent as Claimants Representative.  The Veteran should be informed that he may only be represented by one service organization, attorney, agent, or other person properly designated with regard to this current appeal before the Board.  To the extent necessary, the Veteran should be advised as to procedures for revoking a representatives authority to act on his behalf.  See 38 C.F.R. §§ 20.600-20.608 (2008). 

2.  The AMC/RO should take appropriate action to schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with applicable procedures.  A copy of the notice provided to the Veteran (and his appointed representative) of the scheduled hearing should be placed in the claims folder.  If the Veteran ultimately decides not to wait for a hearing, the Veteran should withdraw the hearing request in writing to the RO.     
 
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2008).



